DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 7 S715, S716, and S717 and Fig. 9 S908 and S909.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management unit configured to”, “a control unit configured to”, and “a unit configured to” in claim 1, “a determination unit configured to”, “a transmission unit configured to”, and “a generation unit configured to” in claim 9, and “a control unit for controlling” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 and 9-20 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the Applicant’s specification does not clearly link the corresponding structure for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations to the claimed functions.  Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2019/0068810).
Regarding claims 1 and 8, Okamoto discloses a peripheral device management method using a management unit configured to manage a peripheral device and a peripheral device management system comprising: 
a management unit configured to manage a peripheral device (see Fig. 1 and paras 51, 56, 65-69, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14); 
a control unit configured to generate, in response to an instruction accepted by a voice control device, an operation instruction to the peripheral device corresponding to the instruction by specifying the peripheral device based on an administrator account associated with the voice control device and a service account associated with the peripheral device (see paras 44, 47-51m 65-74, 80-83, and 127-132, a user is authenticated with and associated with a voice control 11 and an account is registered with a server 16 and printer 14, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14); and 
a unit configured to transmit the generated operation instruction to the specified peripheral device (see paras 51, 65-74, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), 
wherein if the voice control device accepts an instruction concerning maintenance, the control unit generates an operation instruction of the maintenance to the peripheral device (see paras 137-142 and 147, a user can make a maintenance request, such as asking for remaining ink levels).
Regarding claim 6, Okamoto further discloses wherein the management unit provides a service to an authenticated user (see Fig. 1 and paras 51, 56, 65-69, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14),
in response to a registration request of the management unit from a terminal, the terminal is made to undergo user authentication by the management unit, and user information of the authenticated user and user information of the terminal are stored in association with each other, and the control unit associates the administrator account and the service account with each other based on the association between the user information of the authenticated user and the user information of the terminal (see paras 44, 47-51, and 129-132, a user is authenticated with and associated with a voice control device 11 and an account is registered with a server 16 and printer 14, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14).  
Regarding claim 7, Okamoto further discloses wherein the peripheral device has a printing function (see para 28, communication apparatus 14 is a printer).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto in view of Buser et al. (US 2013/0297320).
Regarding claim 9, Okamoto discloses a printing apparatus control system comprising a printing apparatus management server system configured to generate an operation instruction based on a voice instruction accepted by a voice control device, and a printing apparatus configured to operate based on the operation instruction generated by the printing apparatus management server system (see Fig. 1 and paras 51, 56, 65-69, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), the printing apparatus management server system including 
a determination unit configured to determine, based on a setting item associated with a type of an operation as a target of the voice instruction transmitted by the voice control device, whether it is possible to execute an operation in the printing apparatus in accordance with 16 to printer 14error checking is performed to determine if printing can be carried out), and 
a generation unit configured to generate, if the determination unit determines that it is possible to execute the instructed operation, an operation instruction for executing the operation by acquiring setting contents of a setting item other than the setting item associated with the type of the operation (see paras 65-75, a user can provide further settings, such as printing on a larger sheet).
Okamoto does not disclose expressly a transmission unit configured to transmit, if the determination unit determines that it is impossible to execute the instructed operation, to the voice control device, message data for inquiring about setting contents of a setting item for making it possible to execute the operation.
Buser discloses a transmission unit configured to transmit, if the determination unit determines that it is impossible to execute the instructed operation, to the voice control device, message data for inquiring about setting contents of a setting item for making it possible to execute the operation (see paras 85-90, process 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings) and
a generation unit configured to generate, if the determination unit determines that it is possible to execute the instructed operation, an operation instruction for executing the operation by acquiring setting contents of a setting item other than the setting item associated with the type of the operation (see paras 85-90 and 120-126, a user can clarify or add additional setting items to the print operation instructions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determination of execution and feedback, as described by Buser, with the system of Okamoto.

Therefore, it would have been obvious to combine Buser with Okamoto to obtain the invention as specified in claim 9.

Regarding claim 10, Buser further discloses wherein if the determination unit determines that it is possible to execute the operation, the transmission unit transmits, to the voice control device, message data for inquiring about the setting contents of the setting item other than the setting item associated with the type of the operation instruction, and the generation unit generates the operation instruction by acquiring the setting contents included in the voice instruction transmitted from the voice control device in response to the transmitted message data (see paras 85-90, 98-101, and 120-126, process 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions).  
Regarding claim 11, Buser further discloses wherein the setting contents of the setting item other than the setting item associated with the type of the operation instruction are defined by default (see para 87, settings can be determined based on printer capabilities or other limitations, therefore these would be considered default settings).  
Regarding claim 12, Okamoto further discloses wherein the setting contents of the setting item other than the setting item associated with the type of the operation instruction are setting contents used for a previous operation (see paras 65-75, a user can add setting items, such as print more copies or print on larger sheet without having to define the file specifically if voice commands are received right after printing occurs).  
Regarding claim 13, Buser further discloses wherein the message data transmitted by the transmission unit includes a plurality of selectable setting contents (see paras 85-90, 98-101, and 120-126, process 300 may provide feedback requesting clarification or disambiguation 
Regarding claim 14, Buser further discloses further comprising storage unit for storing the setting item associated with the type of the operation instruction (see paras 45-47, 51-52, and 78-83, setting items associated with printing a certain object, such as a medallion, are stored in memory and aid the system in the feedback and clarification processing).  
Regarding claim 15, Buser further discloses wherein the storage unit stores the setting item associated with the type of the operation instruction and setting contents in association with each other (see paras 45-47, 51-52, and 78-83, setting items associated with printing a certain object, such as a medallion, are stored in memory and aid the system in the feedback and clarification processing).  
Regarding claim 16, Buser further discloses wherein the storage unit stores a plurality of setting items associated with the type of the operation instruction (see paras 45-47, 51-52, and 78-83, setting items associated with printing a certain object, such as a medallion, are stored in memory and aid the system in the feedback and clarification processing).  
Regarding claim 17, Buser further discloses wherein the plurality of setting items have a hierarchical relationship (see paras 45-47, 51-52, 78-83, and 120-126, setting items associated with printing a certain object, such as a medallion, are stored in memory and aid the system in the feedback and clarification processing, the clarification process can have a hierarchal relationship as to when and how questions are asked of the user for feedback and clarification purposes).  
Regarding claim 18, Okamoto further discloses wherein the printing apparatus management server system further includes a control unit for controlling the printing apparatus to perform an operation based on the operation instruction generated by the generation unit (see paras 44, 47-51m 65-74, 80-83, and 127-132, a user is authenticated with and associated with a voice control device 11 and an account is registered with a server 16 and printer 14, 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), and 
if the printing apparatus has a function other than a printing function, the control unit accepts the printing function and the other function based on specification information of the printing apparatus (see paras 28 and 141-142, communication apparatus 14 can be a MFP and a user can issue voice commands for purposes other than printing).  
Regarding claim 19, Okamoto further discloses further comprising fourth transmission unit for transmitting, if the voice instruction is an instruction to request a guidance, message data including the requested guidance to the voice control - 35 -10200020US01/P220-0414US device (see para 142, guidance for ink replacement can be performed).  
Regarding claim 20, Buser further discloses wherein contents of the voice instruction accepted by the voice control device include setting contents of a plurality of setting items (see para 98, a print command with a plurality of settings can be given by a user).

Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto as applied to claim 1 above, and further in view of Buser.
Regarding claim 2, Okamoto does not disclose expressly wherein the control unit further determines whether an additional setting is required to generate the operation instruction, and transmits, if the additional setting is required, a message for requesting the additional setting to the voice control device, and generates, if the additional setting is not required, an operation instruction to the peripheral device based on the operation instruction and the additional setting.
Buser discloses wherein the control unit further determines whether an additional setting is required to generate the operation instruction, and transmits, if the additional setting is required, a message for requesting the additional setting to the voice control device, and generates, if the additional setting is not required, an operation instruction to the peripheral device based on the operation instruction and the additional setting (see paras 85-90, 98-101, 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determination of execution and feedback, as described by Buser, with the system of Okamoto.
The suggestion/motivation for doing so would have been to avoid wasting valuable time and resources thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Buser with Okamoto to obtain the invention as specified in claim 2.

Regarding claim 3, Buser further discloses wherein upon accepting the additional setting from the voice control device, the control unit determines whether a further additional setting is required to generate the operation instruction, and transmits, if the further additional setting is required, a message for requesting the additional setting to the voice control device (see paras 85-90, 98-101, and 120-126, process 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions).  
Regarding claim 4, Buser further discloses wherein with reference to a table that associates, with each other, the operation instruction stored in advance and the additional setting, the control unit determines whether the additional setting is - 32 -10200020US01/P220-0414USrequired (see paras 47, 51-52, and 87, setting items associated with printing a certain object, such as a medallion, are stored in memory and aid the system in the feedback and clarification processing).  
Regarding claim 5, Buser further discloses wherein based on a response to an inquiry to the peripheral device corresponding to the specified instruction, the control unit determines whether the additional setting is required (see paras 85-90, 98-101, and 120-126, process 300 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677